UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File # 000-52727 ELRAY RESOURCES, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0526438 (IRS Employer Identification Number) 3651 Lindell Road, Suite D131,Las Vegas, NV 89103 (Address of principal executive offices) (917) 775-9689 (Issuer’s telephone number) Indicate by check mark whether the registrant(1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yesþ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yesþ No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. The issuer had 21,326,492, 211,018,516, and 88,000,000 shares of common stock, Series A preferred stock, and Series B preferred stock, respectively, issued and outstanding as of July 31, 2013. TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 3 CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF OPERATIONS 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4. CONTROLS AND PROCEDURES 18 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 19 ITEM 1A. RISK FACTORS 19 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 19 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4. MINE SAFETY DISCLOSURES 20 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS 20 SIGNATURES 21 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ELRAY REOUSRCES, INC. (A Development Stage Company) Consolidated Balance Sheets (Unaudited) June 30, December 31, ASSETS Current assets: Cash $ $ Prepaid expenses Total current assets Rent deposit - Total assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Accounts payable – related parties Advances from shareholders Notes payable Convertible notes payable, net of discounts Derivative liabilities - note conversion feature Total liabilities Commitments and contingencies Shareholders' deficit: Series A preferred stock, par value $0.001, 300,000,000 shares authorized, 211,018,516 issued and outstanding Series B preferred stock, par value $0.001, 280,000,000 shares authorized, 88,000,000 shares issued and outstanding Common stock, par value $0.001, 1,700,000,000 shares authorized, 21,326,492 and 12,323,403 shares issued and outstanding, respectively Additional paid-in capital Subscriptions receivable ) ) Accumulated deficit during the development stage ) ) Total shareholders' deficit ) ) Total liabilities and shareholders' deficit $ $ See accompanying notes to unaudited consolidated financial statements. 3 ELRAY RESOURCES, INC. (A Development Stage Company) Consolidated Statements of Operations (Unaudited) For the three months ended June 30, For the six months ended June 30, Inception (June26, 2006) through June30, Operating expenses: General and administrative expenses $ Impairment of intangibles and mineral properties - Compensation expense to related party for extinguishment of debt - Depreciation - Exploration - Loss on disposal of assets - Total operating expenses Loss from operations ) Other income (expense): Interest expense ) Other income - - Unrealized gain (loss) on derivative liability - note conversion feature ) ) ) Loss on settlement of accounts payable ) - ) - ) Total other income (expense) Net loss $ ) $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted See accompanying notes to unaudited consolidated financial statements. 4 ELRAY RESOURCES, INC. (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, Inception (June26, 2006) through June 30, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to cash used in operations activities: Stock-based compensation Impairment of intangibles and mineral properties - - Share-based compensation expense to related party for extinguishment of debt - - Depreciation - - Loss on disposal of asset - - Amortization of debt discount Non-cash interest expense related to conversion feature of notes payable Unrealized loss on derivative liabilities - note conversion feature Loss on settlement of accounts payable - Changes in operating assets and liabilities: Prepaid expense ) - ) Accounts payable and accrued liabilities Accounts payable – related parties ) Net cash used in operating activities ) ) ) Cash flows from investing activities: Purchase of mineral properties - - ) Purchase of property and equipment - - ) Rent deposit ) - ) Cash acquired from share exchange transaction - - Net cash used in investing activities ) - ) Cash flows from financing activities: Proceeds from convertible notes payable Proceeds from note payable - - Proceeds from notes payable - related parties - - Repayment of convertible notes payable ) Common stock issued for cash - Contributed capital - - Net cash provided by financing activities Net increase in cash 67 Cash at beginning of period - Cash at end of period $ $ $ See accompanying notes to unaudited consolidated financial statements. 5 ELRAY RESOURCES, INC. (A Development Stage Company) Consolidated Statements of Cash Flows (Continued) (Unaudited) For the Six Months Ended June 30, Inception (June26, 2006) through June 30, Supplemental disclosure of cash flow information: Cash paid for interest $
